DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on January 6, 2022 has been entered. The claims pending in this application are claims 1-20 wherein claims 8, 10-15, and 18-20 have been withdrawn due to the restriction requirement mailed on July 23, 2021. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on January 6, 2022. Claims 1-7, 9, 10, 16, and 17 will be examined. 

Sequencing Listing
SEQ ID NO: 2 in the sequencing listing is different from SEQ ID NO:2 in paragraph [0035] of US 2020/0040316 A1, which is US Publication of this instant case. Applicant is required to correct the errors made in SEQ ID NO: 2 in the sequencing listing and submit a new sequencing listing in response to this office action. 
Response to Arguments
In page 7, third paragraph of applicant’s remarks, applicant argues that “[S]EQ ID NO:2 in the sequence listing is objected to as being different from SEQ ID NO:2 in paragraph [0035] of published application US 2020/0040316. SEQ ID NO:2 in the sequence listing inadvertently did not show the expected mutations. Applicant submits herewith a Substitute Sequence Listing correcting SEQ ID NO:2. Support for the amended SEQ ID NO:2 can be found in US 2020/0040316 at least at paragraphs [0032], [0033] and [0035], which describe the mutations expected in SEQ ID NO:2”. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Note that some issue in the rejection related to Written Description under pre-AIA  35 U.S.C. 112 made on October 13, 2021 has been removed and this rejection is modified and different from the rejection related to Written Description under pre-AIA  35 U.S.C. 112 made on October 13, 2021. 
Claims 1-7, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The specification provides adequate written description for a RT mutant with an increased thermal stability wherein the mutant RT consists of an amino acid sequence that only has six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R), and wherein the mutant RT exhibits reverse transcriptase activity (see page 14 and Figure 6 of US 2020/0040316 A1, which is US Publication of this instant case). However, the specification fails to adequately describe a RT mutant with an increased thermal stability wherein the mutant RT comprises an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1 wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R); and ii) an amino acid sequence having the at least Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).
In this instant case, since, according to the specification, SEQ ID NO: 1 is the amino acid sequence of wildtype MMLV reverse transcriptase (RT) and SEQ ID NO: 2 is the amino acid sequence of MMLV RT mutant that only has six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R) (see paragraphs [0005] to [0009], [0026], and [0028] to [0035] of US 2020/0040316 A1, which is US Publication of this instant case), the mutant RT recited in claim 1 is read as any kind of  RT mutant with an increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted 
96%, 97 %, 98 %, 99 %, or 100 % identical to the amino acid sequence of SEQ ID NO: 2.  Although the specification adequately describes a RT mutant with an increased thermal stability (MM3.14) wherein the mutant RT consists of an amino acid sequence that only has six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R), and wherein the mutant RT exhibits reverse transcriptase activity (see page 14 and Figure 6 of US 2020/0040316 A1, which is US Publication of this instant case), the specification does not adequately describe any kind of RT mutant with an increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R); and ii) an amino acid sequence having at least the six amino acid substitutions as defined in i) and conservative amino acid substitutions wherein the mutant RT 
the mutant RT in claim 1 can have two or more conservative amino acid substitutions and/or nonconservative amino acid substitutions. However, the specification does not describe a mutant RT comprising the six amino acid substitutions, two or more conservative amino acid substitutions,  and/or nonconservative amino acid substitutions.  Furthermore, since each of SEQ ID NO: 1 and SEQ ID NO: 2 has 671 amino acids (see paragraphs [0026] and [0035] of US 2020/0040316 A1, which is US Publication of this instant case), 4% of SEQ ID NO: 2 equals to 26.84 amino acids, and 1% of SEQ ID NO: 2 equals to 6.71 amino acids, the mutant RT in claim 2 can be a mutant RT of SEQ ID NO:2 that has 1 to 5 amino acid deletions in its N-terminus and/or 1 to 5 amino acid deletion in its C-terminus, and the mutant RT in claim 3 can be a mutant RT of SEQ ID NO:2 that has 1 to 26 amino acid substitutions. It is known that increase of a surface charge or stabilization of hydrophobic core or introduction of salt bridge or avoidance of disulfide bond in wildtype MMLV RT (SEQ ID NO: 1) can either increase thermal stability of MMLV RT or decrease thermal stability of MMLV RT (see abstract and Table 2 of Yasukawa et al., Journal of Biotechnology, 150, 299-306, 2010 and Table 2 of Baba et al., Protein Engineering, Design & Selection, 30, 551-557, 2017), and “predicting the effect of mutational combination on enzyme properties is not a simple matter” (see page 305, left column of et al., Journal of Biotechnology, 150, 299-306, 2010). Since besides the six amino acid substitutions, the claims do not indicate the locations of these conservative amino acid substitutions and/or nonconservative amino acid substitutions and these conservative amino acid substitutions and/or nonconservative amino acid substitutions in SEQ ID NO. 1 or SEQ ID NO:2 can increase a surface charge and/or change stabilization of hydrophobic core and/or reduce disulfide bonds of the mutants RT and/or introduce salt bridges to the mutants RT, predicting the thermal stabilities of the mutants RT in claims 1-3 is not a simple matter and the thermal stabilities of the mutants RT in claims 1-3 are increased or decreased are unpredictable. Therefore, the general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
With limited disclosure provided by the specification, the skilled artisan cannot envision all possible mutants RT with increased thermal stability and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of identifying it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Response to Arguments
In page 8, sixth paragraph bridging to page 9, third paragraph of applicant’s remarks, applicant argues that “[C]laim 1 has been amended to require the ii) amino acid sequence to have the six amino acid substitutions as defined in i) and include conservative amino acid substitutions. As defined in paragraph [0039] of the published application, ‘conservative amino acid substitution’ refers to a substitution of a residue with a different residue having a similar side chain, and thus typically involves substitution of the amino acid in the polypeptide with amino acids within the same or similar defined class of amino acids. Further, numerous examples of conservative amino acid substitutions are provided in the application (see e.g., paragraph [0039] and Table following paragraph [0039]). Based on the foregoing, Applicant believes that a RT mutant with increased thermal stability as defined by amended claim 1 is readily envisioned by one skilled in the art reading Applicant's claimed invention in light of the application. Accordingly, Applicant submits that the specification of the instant application describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention sufficient to satisfy the written description of 35 U.S.C. § 112(a), written description”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. First, although the specification describes that “[I]n one embodiment of the present invention, the mutant RT according to the present invention may comprise one or more amino acid substitution(s), particularly a limited number of substitutions (e.g. up to 30, 20, or especially 10 amino acid substitutions), particularly conservative substitutions. ‘Conservative amino acid substitution’ refers to a substitution of a residue with a different residue having a similar side chain, and thus typically involves substitution of the amino acid in the polypeptide et al., Protein Engineering, Design & Selection, 30, 551-557, 2017), predicting the thermal stabilities of the mutants RT in claims 1-3 is not a simple matter and the thermal stabilities of the mutants RT in claims 1-3 are increased or decreased are 

Scope of Enablement 
Note that some issue in the rejection related to Scope of Enablement under pre-AIA  35 U.S.C. 112 made on October 13, 2021 has been removed and this rejection is modified and different from the rejection related to Scope of Enablement under pre-AIA  35 U.S.C. 112 made on October 13, 2021. 
Claims 1-7, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making a RT mutant with increased thermal stability wherein the mutant RT consists of an amino acid sequence that only has six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R) wherein the mutant RT exhibits reverse transcriptase activity, does not reasonably provide enablement for making any kind of RT mutant with increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R); and ii) an amino acid sequence having the least the six amino acid substitutions as defined in i) and conservative . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	
The Nature of The Invention
The claims are drawn to a RT mutant with increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R); and ii) an amino acid sequence having the six amino acid substitutions as defined in i), wherein the mutant RT exhibits reverse transcriptase activity. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Since SEQ ID NO: 1 is the amino acid sequence of wildtype MMLV reverse transcriptase (RT) and SEQ ID NO: 2 is the amino acid sequence of MMLV RT mutant that only has six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R) (see paragraphs [0005] to [0009], [0026], and [0028] to [0035] of US 2020/0040316 A1, which is US Publication of this instant case), claim 1 encompasses any kind of  RT mutant with increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R); and ii) an amino acid sequence having the at least the six amino acid substitutions as defined in i) and conservative amino acid substitutions wherein the mutant RT exhibits reverse transcriptase activity. Claim 2 further limits claim 1 and requires that the mutant RT is a mutant of SEQ ID NO:2 having additional deletion of at most five amino acids at the N-terminus of SEQ ID NO: 2 and/or by additional deletion of at most five amino acids at the C-terminus of SEQ ID NO: 2. Claim 3 further limits claim 1 and requires that the mutant RT is a mutant RT which comprises or consists of an amino acid sequence that is at least 96 %, 97 %, 98 %, 99 %, or 100 % identical to the amino acid sequence of SEQ ID NO: 2.  

Working Examples
The specification provides working examples (see pages 12-14 of US 2020/0040316 A1, which is US Publication of this instant case): (1) Design of Mutations and Characterization of Single Variants; and (2) Design of Mutational Combination and Characterization of Multiple Variants. The specification provides no working example for making any kind of RT mutant with increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R); and ii) an amino acid sequence having the at least the six amino acid substitutions as defined in i) and conservative amino acid substitutions as recited in claims 1-7, 9, 10, 16, and 17. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 12-14 of US 2020/0040316 A1, which is US Publication of this instant case): (1) Design of Mutations and Characterization of Single Variants; and (2) Design of Mutational Combination and Characterization of Multiple Variants, the specification does not provide a guidance to make any kind of  RT mutant with increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys  Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to make any kind of  RT mutant with increased thermal stability wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R); and ii) an amino acid sequence having the at least the six amino acid substitutions as defined in i) and conservative amino acid substitutions as recited in claims 1-7, 9, 10, 16, and 17.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether any kind of  RT mutant with increased thermal stability can be made wherein the mutant RT comprises i) an amino acid sequence that has at least six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is 
Since Example 2 of the specification teaches that “[0115] FIG. 6 shows the comparison of the thermostabilities of WT, MM3, and MM3.14. The cDNA synthesis reaction was carried out at 45° C. for 30 min with WT, MM3, or MM3.14 exposed to 48-63° C. for 10 min. The reaction product was subjected to PCR, followed by agarose gel electrophoresis. The highest temperatures at which cDNA was synthesized were 60° C for MM3. [0116] In a further experiment it was proven that cDNA was synthesized at 60 and 65° C. in the reaction with MM3.14 (A32V/L72R/E286R/E302K/W388R/L435R), while it was little synthesized at 60° C. and not synthesized at 65° C. in the reaction with MM3 (E286R/E302K/L435R), indicating that MM3.14 is more thermostable than MM3 in the reaction. [0117] In summary, it could be proven that MM3.14 is more thermostable than MM3” (see page 14 and Figure 6 of US 2020/0040316 A1, which is US Publication of this instant case), the specification clearly indicates that a mutant RT (MM3.14) has an increased thermal stability wherein the mutant RT consists of an amino acid sequence that only has six amino acid substitutions in SEQ ID NO: 1, wherein Ala at position 32 is substituted with Val (A32V); Leu at position 72 is substituted with Arg (L72R); Glu at position 286 is substituted with Arg (E286R); Glu at position 302 is substituted with Lys (E302K); Trp at position 388 is substituted with Arg (W388R); and Leu at position 435 is substituted with Arg (L435R). However, the scopes of claims 1-7, 9, 10, 16, and 17 are much broader than the teachings of the specification because, as mentioned in above written et al., Journal of Biotechnology, 150, 299-306, 2010 and Table 2 of Baba et al., Protein Engineering, Design & Selection, 30, 551-557, 2017), and “predicting the effect of mutational combination on enzyme properties is not a simple matter” (see page 305, left column of Yasukawa et al., Journal of Biotechnology, 150, 299-306, 2010). Since the claims do not indicate the locations of these conservative amino acid substitutions and/or nonconservative amino acid substitutions and these conservative amino acid substitutions and/or nonconservative amino acid substitutions in SEQ ID NO. 1 or SEQ ID NO:2 can increase 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussion, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether any kind of  RT mutant with increased thermal stability can be made wherein the mutant .
Conclusion
  	In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 9, fourth paragraph bridging to page 9, third paragraph of applicant’s remarks, applicant argues that “[A]s noted above, claim 1 has been amended to require the ii) amino acid 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because including conservative amino acid substitutions in the mutant RT is not enough to overcome rejection. As mentioned in above written description rejection, the mutant RT of claim 1 can be a mutant RT of SEQ ID NO:2 that has two or more conservative amino acid substitutions and/or nonconservative amino acid substitutions, the mutant RT in claim 2 can be a mutant RT of SEQ ID NO:2 that has 1 to 5 amino acid deletions in its N-terminus or a mutant RT of SEQ ID NO:2 that has 1 to 5 amino acid substitutions in its C-terminus or a mutant RT of SEQ ID NO:2 that has 1 to 5 amino acid substitutions in its N-terminus and 1 to 5 amino acid substitutions in its C-terminus, and the mutant RT in claim 3 can be a mutant RT of SEQ ID NO:2 that has 1 to 26 amino acid substitutions. Since each of SEQ ID NO: 1 and SEQ ID NO: 2 has 671 amino acids (see paragraphs [0026] and [0035] of US 2020/0040316 A1, which is US Publication of this instant case), 4% of SEQ ID NO: 2 equals to 26.84 amino acids, and 1% of SEQ ID NO: 2 equals to 6.71 amino acids, the mutant RT in claim 2 can be a mutant RT of SEQ ID NO:2 that has 1 to 5 amino acid deletions in its N-terminus and 1 to 5 amino acid deletion in its C-terminus, and the mutant RT in claim 3 can be a mutant RT of SEQ ID NO:2 that has 1 to 26 amino acid substitutions. It is known that increase of a surface charge or stabilization of hydrophobic core or introduction of salt bridge or avoidance of disulfide bond in wildtype MMLV RT (SEQ ID NO: 1) can either increase thermal stability of MMLV RT or decrease thermal stability of MMLV RT (see abstract and Table 2 of Yasukawa et al., Journal of Biotechnology, 150, 299-306, 2010 and Table 2 of Baba et al., Protein Engineering, Design & Selection, 30, 551-557, 2017), and “predicting the effect of mutational combination on enzyme properties is not a simple matter” (see page 305, left column of Yasukawa et al., Journal of Biotechnology, 150, 299-306, 2010). Since the claims do not indicate the locations of these conservative amino acid substitutions and/or nonconservative amino acid substitutions and these conservative amino acid substitutions and/or nonconservative amino acid substitutions in SEQ ID NO. 1 or SEQ ID NO:2 can increase a surface charge and/or change stabilization of hydrophobic core and/or reduce disulfide bonds of mutants RT and/or introduce salt bridges to mutant RT, predicting the thermal stabilities of the mutants RT in claims 1-3 is not a simple matter and the thermal stabilities of the mutants RT in claims 1-3 are increased or decreased are unpredictable such that the mutant RT may not have an increased thermal stability relative to mutant MM3 as recited in claim 4 and the cell comprising the mutant RT of claim 1 recited in claim 9 and the kit comprising the mutant RT of claim 1 recited in claim 10 may not be made or created. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
7.	 No claim is allowed. 
8.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.